                                            UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF NORTH CAROLINA
                                                 ASHEVILLE DIVISION
                                             DOCKET NO. 1:18-cv-00316-MOC

                NATHAN WILLIAMS,                                          )
                                                                          )
                                         Plaintiff,                       )
                                                                          )
                Vs.                                                       )                 ORDER
                                                                          )
                MISSION HOSPITAL, INC.; MISSION                           )
                HEALTH SYSTEM, INC.; MISSION HEALTH                       )
                SYSTEM FOUNDATION, INC.; MISSION                          )
                HEALTH PARTNERS, INC.; MISSION                            )
                MEDICAL ASSOCIATES, INC.,                                 )
                                                                          )
                                        Defendants.                       )


                         THIS MATTER is before the Court on its own motion following the filing of Plaintiff’s

               Notice of Voluntary Dismissal Without Prejudice. (#12). The United States and North Carolina

               have given their requisite written notice of consent to voluntary dismissal. See (#9, #13, #14).

               This matter is therefore dismissed without prejudice, and the Clerk is respectfully instructed to

               terminate this action.

                         IT IS SO ORDERED.


Signed: August 6, 2019




                                                               -1-
